Case 2:18-cv-04772-JMV-JBC Document 135-1 Filed 07/09/21 Page 1 of 1 PageID: 7322




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


   IN RE CELGENE CORPORATION                       Civil Action No. 18-cv-4772 (JMV) (JBC)
   SECURITIES LITIGATION

                                                   [PROPOSED] ORDER GRANTING
                                                   LEAD PLAINTIFF’S MOTION FOR
                                                   LEAVE TO AMEND THE SECOND
                                                   AMENDED CONSOLIDATED CLASS
                                                   ACTION COMPLAINT




         THIS MATTER comes before the Court upon Lead Plaintiff’s motion for leave to amend

  the Second Amended Consolidated Class Action Complaint. The Court having considered the

  parties’ submissions and all other pleadings and arguments finds that the requirements of Federal

  Rule of Civil Procedure 15(a) are satisfied, and for good cause shown,

         IT IS HEREBY ORDERED THAT:

         1.      Lead Plaintiff’s motion is GRANTED; and

         2.      Lead Plaintiff shall file its Third Amended Consolidated Class Action Complaint

  within seven days of this Order.

         SO ORDERED.




         Dated: __________________
                                              HONORABLE JOHN MICHAEL VAZQUEZ
                                              UNITED STATES DISTRICT JUDGE
